Citation Nr: 0211780	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 22 to July 12, 1976.

This appeal came to the Board of Veterans' Appeals (Board) 
from a March 2000 RO rating decision that denied service 
connection for a psychiatric disability.  In September 2000 
and May 2001, the Board remanded the case to the RO for 
additional development.


FINDING OF FACT

A psychiatric disability was not present in service or for 
many years later, and is not related to a disease or injury 
in service.


CONCLUSION OF LAW

Paranoid schizophrenia was not incurred in or aggravated by 
active service; nor may paranoid schizophrenia be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a psychiatric 
disability, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of any psychiatric condition.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  The 
veteran's representative has been given the opportunity to 
submit written argument.  In a June 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  Reports of telephone contacts between the veteran 
and VA representatives in August 2001 note that the veteran 
had no additional evidence to submit and that he wanted his 
case sent to the Board for processing.

In a January 2002 letter, a private medical facility noted 
that the veteran had received psychiatric treatment but that 
the records of his treatment had been sent to microfilming.  
The RO made no further attempts to obtain those reports of 
the veteran's psychiatric treatment and the Board finds that 
those records are not needed to fairly adjudicate the 
veteran's claim because the evidence of record indicates that 
he received no psychiatric treatment prior to 1981, other 
than on one occasion while in service, and reports of his 
treatment in 1981 have been obtained.  The evidence indicates 
that the veteran received psychiatric treatment from a 
private physician while in service, but he has not submitted 
the report of that treatment to the RO and he has failed to 
provide specific information on this treatment to the RO in 
order for them to obtain the report of such treatment.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from June 22 to July 12, 1976.

Service personnel records revealed that the veteran was 
discharged from service because of unsuitability.  A document 
notes that he was evaluated in the neuropsychiatric unit in 
June 1976 and found to lack the confidence and ability needed 
to complete training.  It was noted that he had poor reading 
ability and retention, and he alleged that the recruiter had 
given him the answers to successfully pass the entrance 
examination.  He was recommended for discharge from service 
because of mental ineptness.

Service medical records do not show that the veteran was 
treated for psychiatric problems.  A report of treatment in 
June 1976 notes that he had seen a psychiatrist on the 
mainland who recommended that he be discharged from service.  
It was noted that the veteran reported he could not read.

VA and private medical records show that the veteran was 
treated and evaluated for psychiatric problems from 1981 to 
2000.  The more salient medical reports are discussed below.

Private medical reports of the veteran's treatment in 1980's 
note that the veteran reported he had never been treated for 
any psychiatric problem in the past.  A summary of his 
hospitalization from July to August 1981 shows an Axis I 
diagnosis of atypical psychosis.  A summary of his 
hospitalization from October 1985 to January 1986 shows an 
Axis I diagnosis of chronic paranoid schizophrenia.

The veteran underwent a VA psychiatric examination in 
September 1999.  The Axis I diagnosis was chronic paranoid 
schizophrenia.  The examiner noted that the record was devoid 
of medical evidence that would help in tracking the 
progression of the veteran's psychiatric disability and 
opined that it is well known that the stressors of boot camp 
could bring on the initial episodes of a psychiatric illness.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The service personnel and medical records indicate that the 
veteran was unsuitable for military service because of lack 
of aptitude to complete training.  Those records do not show 
the presence of an acquired psychiatric disability.

The post-service medical records do not demonstrate the 
presence of an acquired psychiatric disability until 1981.  
The evidence has a whole reveals that the veteran has 
paranoid schizophrenia, but there is no competent evidence of 
record that links this condition to a disease or injury in 
service.  The examiner who conducted the September 1999 VA 
psychiatric examination opined that the stressors of boot 
camp could bring on the initial episodes of a psychiatric 
illness, but this was stated as a general proposition rather 
than an estimate of the course of events in the instant case.  
The only evidence suggesting service onset is the veteran's 
assertion that he began hearing voices in service.  This is 
outweighed, however, by the earliest medical evidence, which 
indicates his symptoms began "several months" before 1981.  
Statements from the veteran are to the effect that his 
psychiatric disability had its onset in service, but his lay 
statements are not considered competent evidence because the 
record does not show that he has the experience, training or 
education to make medical diagnoses, statements or opinions.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

After consideration of all the evidence, the Board finds that 
the evidence does not show the presence of an acquired 
psychiatric disability in service or for many years later, 
and does not link the veteran's psychiatric disability to a 
disease or injury in service.  The preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability, and the claim is denied.  

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for a psychiatric disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

